Citation Nr: 9902356	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-47 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1977 to January 
1988.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1993 rating decision from 
the Philadelphia, Pennsylvania RO which assigned a 10 percent 
evaluation for a right knee disorder and a 10 percent 
evaluation for a left knee disorder.  In January and May 
1995, the veteran appeared and gave testimony at hearings 
before a hearing officer at the Philadelphia RO.  Transcripts 
of these hearings are of record.  

In a statement received in August 1996, the veteran indicated 
that he wished to withdraw the issue of entitlement to an 
increased rating for a left knee disorder from appellate 
consideration.  In this statement, the veteran raised the 
issues of entitlement to three temporary total post surgical 
convalescent ratings for his right and left knee disabilities 
under 38 C.F.R.§ 4.30 and he also raised the issue of 
entitlement to a clothing allowance.  The three temporary 
post surgical convalescent ratings were granted by the 
Philadelphia RO in a rating action of August 1996.  No action 
was taken in regard to the veterans claim for entitlement to 
a clothing allowance  This matter is referred to the RO for 
all appropriate action.  

Notwithstanding the veterans withdrawal of the issue of an 
increased rating for his left knee disorder, the Philadelphia 
RO, in a rating decision of February 1997, increased the 
scheduler evaluation for each the veterans service-connected 
knee disabilities to 20 percent disabling.  The veteran 
subsequently moved to North Carolina and his claims folder 
was transferred to the VARO in Winston-Salem, North Carolina.  
The issue of entitlement to an increased rating for a right 
knee disorder is before the Board for appellate consideration 
at this time.  



REMAND

The veterans right knee disability may be evaluated under 
the provisions of 38 C.F.R.§ 4.71; Diagnostic Code 5003 for 
degenerative arthritis, which provides for an evaluation 
based on limitation of motion.  Since this is the case, the 
decision of the United States Court of Veterans Appeals 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) must be 
taken into account in evaluation of this disability.  

In DeLuca, the Court held that the provisions of 38 
C.F.R.§§ 4.40, 4.45 (1995) must be considered when a 
diagnostic code provides for compensation based on limitation 
of motion.  Under the provisions of 38 C.F.R.§§ 4.40, 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  The Court also stated that 
medical examination of the disability must show that the 
examiner took into account the functional disability due to 
pain in determining the limitation of motion.  The 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain 
(on use or due to flare-ups).  DeLuca v. Brown at 206.  
Further, the examiner must furnish, in addition to the usual 
examination findings, a full description of the effects of 
the disability upon the veterans ordinary activities.  

The Board also notes that according to the opinion of the VA 
General Counsel dated July 1, 1997 (VAOPGCPREC 23-97), a 
claimant who is found to have both arthritis and instability 
of the knees may be rated separately under 38 C.F.R. § 4.71, 
Diagnostic Code 5003 and Diagnostic Code 5257.

The veterans last VA orthopedic examination was conducted in 
November 1996.  The report of the examination, while noting 
the veterans complaints of pain in the knees, contains 
insufficient information that was responsive to the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 as required by 
DeLuca.  The Board therefore believes that a further 
orthopedic examination of the veterans right knee disability 
is necessary prior to appellate consideration in this case.  

Review of the record reveals that the veteran was scheduled 
for a VA orthopedic examination at the VA Medical Center in 
Salisbury, North Carolina in November 1998, but the veteran 
failed to report.  The claims folder contains no copy of the 
letter from the medical facility notifying the veteran of the 
time, date, and place of this examination.  This 
communication is the only means of determining that the 
veteran was properly notified of this examination.  Moreover, 
it is not clear from the record whether the VA orthopedic 
examination that had been scheduled for November 1998 was to 
include an evaluation of the veterans service-connected 
right knee disability.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The veteran should again be scheduled 
for a VA orthopedic examination to 
determine the current degree of 
severity of his service-connected 
right knee disability.  The RO should 
inform the veteran of the consequences 
of failure to report for the 
examination under the provisions of 38 
C.F.R.§ 3.655.  All necessary special 
studies should be performed.  The 
claims folder must be made available 
to the examining physician so that the 
pertinent medical records may be 
studied in detail and the physician 
should state that he has reviewed the 
record, including this remand, in his 
report of examination.  The examiner 
should report the pertinent medical 
complaints, symptoms and clinical 
findings, including both active and 
passive ranges of motion in degrees 
and in all planes.  The presence or 
absence of subluxation and/or lateral 
instability should be reported, and if 
present, whether these are severe, 
moderate or slight in degree.  The 
physician should also comment on 
functional limitation caused by the 
veterans right knee disorder in light 
of the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  As such, the examiner 
should report any weakened movement, 
excess fatigability, pain on 
undertaking motion, or incoordination 
caused by the veterans right knee 
disorder.  If weakened movement, 
excess fatigability, pain on 
undertaking motion or incoordination 
is not observed, this too should be 
specifically noted in the examination 
report.  If possible, the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, pain on undertaking 
motion, if any, should be expressed by 
the examiner.  

2. If the veteran should fail to report 
for the above examination, the RO must 
obtain a copy of the letter from the 
medical facility to the veteran, 
notifying him of the date, time, and 
place to report for the examination 
and associate this document with the 
claims folder.  If the veteran does 
report for this examination, the RO 
should ensure that all requested 
development has been completed.  

3. If the veteran does report for the 
above examination, the RO should 
review the veterans claim for an 
increased rating for his service-
connected right knee disability with 
consideration of VAOGCPREC 23-97, if 
appropriate.  Should the veteran fail 
to report for this examination, his 
claim should be denied under the 
provisions of 38 C.F.R.§ 3.655(b).  

4. If the veterans claim is denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case containing all 
the pertinent laws and regulations.  
After the veteran has been afforded a 
reasonable opportunity to respond, the 
case should be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional evidence, ensure due process of law, and to comply 
with a precedent decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
